FILED
                           NOT FOR PUBLICATION                              APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRUNZIK MANUKYAN;                                No. 07-70747
MANOUSHAK MANUKYAN,
                                                 Agency Nos.         A075-738-971
  Petitioners,                                                       A075-738-972

 v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

  Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2011 **
                               Pasadena, California

Before: D.W. NELSON, BYBEE, and M. SMITH, Circuit Judges.

      Petitioners Frunzik Manukyan (“lead petitioner” or “Mr. Manukyan”) and

Manoushak Manukyan (“Mrs. Manukyan”), citizens of Armenia, seek review of a

final order of the Board of Immigration Appeals (“BIA”) affirming the


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Judge’s (“IJ”) determination that Petitioners failed to establish that

the harm Mr. Manukyan suffered in Armenia rises to the level of persecution and

that Petitioners failed to establish a well-founded fear of persecution in Armenia on

the basis of a political or imputed political opinion. We deny the petitions.

      The BIA’s determinations that an asylum applicant has not demonstrated

past persecution or a well-founded fear of future persecution are factual findings,

which must be reviewed for substantial evidence. See INA v. Elias-Zacarias, 502
U.S. 478, 481 (1992). Accordingly, this panel must affirm the BIA’s findings

unless the evidence compels a contrary result. 8 U.S.C. § 1252(b)(4)(B). “Under

the substantial evidence standard of review, the court of appeals must affirm when

it is possible to draw two inconsistent conclusions from the evidence.” Pedro-

Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000) (citation omitted). Because the

BIA accepted Petitioners’ testimony as credible, this panel is “required to accept

[their] testimony as true.” Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000) (citation

omitted).

      We find that the record does not compel either a finding that Mr.

Manukyan’s experiences amount to past persecution or that Petitioners have a

well-founded fear of future persecution. To establish past persecution, an alien

must present evidence that he has experienced “the infliction of suffering or harm


                                           2
. . . in a way regarded as offensive” as a result of his “race, religion, or political

opinion.” Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (citation omitted).

This mistreatment must be “extreme” for it to constitute persecution. Id. (citation

omitted). Accordingly, it “does not include every sort of treatment our society

regards as offensive.” Id. (citation omitted).

       In this case, Mr. Manukyan has experienced the following mistreatment,

allegedly on the basis of his political opinion: (1) he was fired from his job; (2) he

was detained by the police twice, once for eight hours and once for five days; (3)

he was told by the police that he should “keep [his] mouth shut and just behave

[him]self” because “[n]ext time . . . it’s not gonna be like this,” A.R. 171 (possibly

implying that the next time he was detained he would suffer worse mistreatment);

and (4) he was severely beaten by two unknown attackers after he gave a political

speech. Although this mistreatment is offensive, we do not think the record

compels a finding that it rises to the level of persecution. See Gu v. Gonzales, 454
F.3d 1014, 1020 (9th Cir. 2006) (not compelled to find persecution where

petitioner detained and beaten); Prasad v. INS, 47 F.3d 336, 339 (9th Cir. 1995)

(not compelled to find persecution where petitioner arrested, hit and kicked by

police, detained for four to six hours and interrogated).




                                             3
      Because Mr. Manukyan has not established past persecution, he is not

entitled to a presumption of a well-founded fear of future persecution. 8 C.F.R. §

1208.13(b)(1). The BIA found that, although Mr. Manukyan may subjectively fear

persecution, “he failed to produce evidence establishing an objectively reasonable

possibility of suffering such persecution if he is returned to Armenia” because he

did not allege specific facts that “anyone in Armenia was still looking for him or

otherwise intended to single him out for persecution nearly 2 years after leaving

the country.” [A.R. 5.] The record does not compel a contrary finding. As we have

noted, “an applicant may not simply prove that there exists a generalized or

random possibility of persecution in her native country; she must show that she is

at particular risk—that her predicament is appreciably different from the dangers

faced by her fellow citizens.” Mgoian v. INS, 184 F.3d 1029, 1035 (9th Cir. 1999)

(alterations, quotation marks, and citation omitted). We are not compelled to find

that Petitioners met this burden, where the evidence for their claim of a fear of

future persecution rests primarily on Mr. Manukyan’s experiences described above

and the 2001 U.S. Department of State Country Report on Human Rights Practices

in Armenia, which identified Mr. Manukyan’s political party as an “opposition

part[y].” [A.R. 214.] Compare id. at 1037 (compelled to find fear of future

persecution where record contained evidence of “the violent and harassing actions


                                          4
of a segment of Armenian society bent on ethnic cleansing—actions which

targeted [the petitioner] and her family for their prominent role as intellectuals in a

small and vulnerable minority”). Accordingly, we find that the BIA’s conclusion

that Mr. Manukyan did not establish an objective fear of persecution is supported

by substantial evidence in the record.

      PETITIONS DENIED.




                                           5